PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bou-Ghannam et al.
Application No. 14/799,082
Filed: 14 Jul 2015
For System and Method for Dynamic Discovery and Enhancements of Diagnostic Rules
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on June 16, 2021.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed October 15, 2020, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on January 16, 2021.  A notice of abandonment was mailed on May 17, 2021.

With this petition, Petitioner has alleged that no response was required.  

The electronic file has been reviewed and an Examiner-Initiated Interview Summary has been located therein, dated December 29, 2020, where the Examiner indicates, in toto:


    PNG
    media_image2.png
    52
    709
    media_image2.png
    Greyscale


Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that no response was required: based on this specific set of facts, the above-reproduced language from the Examiner constitutes the functional equivalent of the withdrawal of the October 15, 2020 non-final Office action.

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that a corrected non-final Office action can be mailed.  The Examiner will note that an amendment to the claims and remarks were filed on June 16, 2021.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).